PER CURIAM.
James Alvin Francis contests the jury’s finding that he is a sexually violent predator. See sections 682480 to 632.513, RSMo 2000. He claims the jury was not properly instructed because no instruction required the jury to find that he lacked volitional capacity to control his behavior.
This claim is controlled by this Court’s decision in Thomas v. State, 74 S.W.3d 789 (Mo. banc 2002). The instruction defining “mental abnormality” must read as follows:
As used in this instruction, “mental abnormality” means a congenital or acquired condition affecting the emotional or volitional capacity that predisposes the person to commit sexually violent offenses in a degree that causes the individual serious difficulty in controlling his behavior.
Thomas at 792. The instruction in this case contained no such language.
The equal protection claim and all other claims raised by Francis may not arise on retrial and are not discussed.
The judgment is reversed, and the case is remanded.
All concur.